IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                      FILED
                                                                   February 6, 2009

                                             No. 08-10384        Charles R. Fulbruge III
                                                                         Clerk

In The Matter of: JAMES RANDELL HUGHES

                                                     Debtor
------------------------------------------------

JAMES RANDELL HUGHES

                                                     Appellant
v.

WILLIAM T NEARY, United States Trustee; THE CADLE COMPANY

                                                     Appellees


In The Matter of: JAMES RANDELL HUGHES

                                                     Debtor
------------------------------------------------

JAMES RANDELL HUGHES

                                                     Appellant
v.

THE CADLE COMPANY

                                                     Appellee
                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:07-cv-00240


Before GARWOOD, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Having reviewed the record and the briefs, we AFFIRM the judgment of
the district court for the reasons stated therein.
       AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2